Citation Nr: 1423351	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a burial allowance and a plot/interment allowance. 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946.  He died in July 2010.  The appellant is the Veteran's cousin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2010 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA paperless appeals processing systems in conjunction with the Veteran's paper claims file.  Most of the documentation pertinent to this appeal has been associated with the Virtual VA claims file.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  The Veterans Benefits Management System (VBMS) does not currently contain any documents pertinent to this appeal. 


FINDINGS OF FACT

1.  The Veteran died of a nonservice-connected disability in a non-VA facility in July 2010.  

2.  The Veteran was not in receipt of pension or compensation benefits, and there was no original or reopened claim pending for such benefits at the time of his death. 

3. The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

4.  The Veteran's body was not unclaimed.

5.  The Veteran was not buried in a national or state-owned cemetery and was not otherwise discharged from service for a disability incurred in or aggravated in the line of duty. 

CONCLUSION OF LAW

The criteria for entitlement to burial, plot, or interment benefits have not been met. 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 38 C.F.R. § 3.1600, 3.1605 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the issue on appeal, because the law as applied to undisputed facts is dispositive, additional factual development would have no bearing on the ultimate outcome.  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation rather than consideration of the factual evidence.  Accordingly, the VCAA can have no effect on this appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim").  

Furthermore, the VCAA recognizes certain circumstances where VA will refrain from or discontinue providing assistance.  VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim.  VA will also discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R § 3.159(d)).  It is clear that the appellant takes issue with the laws and regulations as currently in effect; however, the Board can ascertain no material dispute as to the underlying facts to be applied under current law and can ascertain no potential avenue of notice or development that would raise a reasonable possibility of substantiating the claim.


II.  Burial Benefits/Plot or Interment Allowance

The appellant asserts entitlement to reimbursement of burial expenses for her cousin's non-service-connected death.  The Veteran's death certificate and other materials submitted by the appellant indicate that he died of coronary artery disease in July 2010 at Mercy Fitzgerald Hospital in Darby, Pennsylvania.  The body was cremated at Ivy Hill Crematory.  Funeral services were held in August 2010.   

The appellant filed her claim with VA in October 2010.  She indicated in the application that she was not claiming that the Veteran's death was due to service; that the burial (without charge for plat or interment) was not in a state owned cemetery, or section thereof, used solely for persons eligible for burial in a national cemetery; or that burial was not in a national cemetery or cemetery owned by the federal government.  Documentation submitted with the application indicates that funeral services were provided at Terry Funeral Home, Inc., in Philadelphia, Pennsylvania, and that the place of burial or remains of cremains was in located in New Jersey.  She indicated that the total claimed expenses were in the amount of $4,460.80, for which she had not been reimbursed.  All subsequent assertions and information from the appellant are consistent with the information and documentation originally submitted with her application. 

Data from VA and the Veteran's claims file indicates that he was not service-connected for any disability at the time of his death.  A claims file had been established for him in 1950, but no claim for compensation or pension was ever received.

In June 2011, a Member of the U.S. House of Representatives inquired on the behalf of the appellant as to whether the fact that the Veteran received medical care at a VA hospital would give rise to entitlement to VA burial benefits.  The appellant had asserted that the Veteran had utilized the services of the VA hospital in West Philadelphia to obtain a hearing aid.  

On this point, the Board notes that the fact of having received VA treatment, by itself, is not sufficient to establish entitlement to VA nonservice-connected burial benefits.  Rather, the specific criteria in the pertinent laws and regulations, set forth below, apply. 

In a September 2011 VA Form 9 and attached letter of appeal, the appellant did not dispute the underlying facts of the case, but rather disagreed with the laws for application, asking, "Just because you are a Veteran why should it be mandatory that you must only use Veteran facilities?  In America I thought you could receive medical care[ ] wherever you chose."  She further asserted that the Veteran was never made aware of his entitlement to VA benefits and questioned why she should be "penalized regarding burial reimbursement, because of the lack of proper information that wasn't forthcoming to the decease[d]."

Applications for burial benefits must be filed within two years after the burial of the veteran.  38 U.S.C.A. § 2304.  In this case, the appellant, who is the Veteran's cousin, submitted an application for burial benefits in October 2010, which is well within the two-year time period.  Thus, the claim has been timely filed. 

As noted, at the time of his death, the Veteran was not in receipt of VA compensation or pension and did not have any service-connected disabilities.  There is no indication, nor is it contended, that the Veteran's death was due to a service-connected disorder.  On her claim for burial benefits in October 2010, the appellant specifically indicated that she was not claiming that the Veteran's death was caused by his service.  Accordingly, the question at issue is whether the appellant is eligible for benefits on a nonservice-connected basis. 

A survivor can qualify for reimbursement of burial expenses for the nonservice-connected death of a veteran if:

(1) At the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or

(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death . . . ; or

(3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State), and the Secretary determines, (i) [t]hat there is no next of kin or other person claiming the body of the deceased veteran, and (ii) [t]hat there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses[.]

38 C.F.R. § 3.1600(b)(2013); see also 38 U.S.C.A. § 2302(a). 

The Board finds that nonservice-connected burial benefits are not warranted.  As an initial matter, the evidence does not indicate that the Veteran was in receipt of any compensation or pension.  Specifically, as discussed above, the Veteran was not in receipt of any disability compensation at the time of his death, nor is there any indication that he was ever receiving pension or disability compensation at the time of his death.  Nor does the evidence indicate that the Veteran had an original or reopened claim that was pending at the time of his death or that he had ever submitted such a claim.  Additionally, although he was a veteran of World War II, it has not been shown or contended that [t]hat there is no next of kin or other person claiming the body of the deceased veteran and that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses, such that the provisions of 38 C.F.R. § 3.1600(b)(3) would apply. 

Burial benefits may also be paid "[i]f a person dies from non-service-connected causes while properly hospitalized by VA."  38 C.F.R. § 3.1600(c).  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the U.S.; or admission (transfer) to a state nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  Id.  Here, it is documented and there is no dispute that the Veteran died while hospitalized at Mercy Fitzgerald Hospital in Darby, Pennsylvania.  There is no indication or contention that the criteria of 3.1600(c) are met. 

The Board has also considered whether the appellant is entitled to a plot or interment allowance under 38 U.S.C.A. § 2303. The Board notes that the provisions of 38 C.F.R. § 3.1600(f) were amended in April 2006.  71 Fed. Reg. 44915, 44919-20 (Aug. 8, 2006).  The current provision states that, for claims filed on or after December 16, 2003, a plot or interment allowance is payable to the person or entity who incurred the expenses in an amount not to exceed the amount specified in 38 U.S.C.A. § 2303(b) (or if the entitlement is under § 3.40 (c) or (d), an amount computed in accordance with the provisions of § 3.40(c)) if the following conditions are met:

(i) The deceased veteran is eligible for burial in a national cemetery; (ii) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; (iii) The applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600( f)(1) (2013). 

This regulation must be considered in context with the basic eligibility requirements for payment for a plot or interment allowance that are set forth in the governing statute, as set forth at 38 U.S.C.A. § 2303, the law under which 38 C.F.R. § 3.1006(f) is authorized.  The provisions of 38 U.S.C.A. § 2303 provide for payment for plot or interment in only two situations.  The first is when a veteran dies in:

(A) a facility of the Department (as defined in section 1701(3) of this title) to which the deceased was properly admitted for hospital, nursing home, or domiciliary care under section 1710 or 1711(a) of this title; or

(B) an institution at which the deceased veteran was, at the time of death, receiving (i) hospital care in accordance with section 1703 of this title; (ii) nursing home care under section 1720 of this title; or (iii) nursing home care for which payments are made under section 1741 of this title.  38 U.S.C.A. § 2303(a).  The second situation is in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the U.S. (1) if such veteran is buried in a cemetery, or a section of a cemetery, that is owned by a State or by an agency or political subdivision of a state, and (2) if such veteran is eligible for a burial allowance under 38 U.S.C.A. § 2302 or under 38 U.S.C.A. § 2303(a) above, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in line of duty, and such veteran is buried in a cemetery, or a section of a cemetery, other than a state-owned cemetery. 38 U.S.C.A. § 2303(b).

In this case, the Board finds that the criteria for a plot or interment allowance are not met because, as indicated by the appellant in her application, and as confirmed by the materials submitted by the appellant and the VA claims file, the Veteran did not die in a Department facility or institution as set forth in 38 U.S.C.A. § 2303(a)(2); was not buried in a state or national cemetery as set forth in 38 U.S.C.A. § 2303(b)(1); and was not otherwise discharged from service for a disability incurred in or aggravated in the line of duty as set forth in 38 U.S.C.A. § 2303(b)(2).  As described above, the evidence of record demonstrates that the Veteran's death is nonservice-connected and funeral services were performed and held at private facilities.  Accordingly, the appellant does not meet any of the statutory criteria that would entitle her to a plot or interment allowance under 38 U.S.C.A. § 2303 and 38 C.F.R. § 3.1600(f).  

For all of the above reasons, the Board concludes that the eligibility requirements for nonservice-connected burial benefits, to include a plot or interment allowance, have not been met. Therefore, the appellant's claim must be denied.

Although the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant the benefits sought on appeal. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  









ORDER

The criteria for entitlement to burial, plot, or interment benefits have not been met.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


